Citation Nr: 0714918	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2006) for myositis 
(claimed as muscle disease) as due to treatment at a 
Department of Veterans Affairs Medical Center (VAMC) in 
Hartford, Connecticut.

2.  Entitlement to a rating in excess of 20 percent for 
medial collateral laxity of the left knee with chronic pain 
and osteoarthritis.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and October 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In May 2007, a Deputy Vice Chairman of the Board advanced the 
veteran's case on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  During 1997, the Hartford, Connecticut, VA Medical Center 
(VAMC) prescribed statin drugs for the veteran, following his 
1996 heart surgery.

2.  The competent and probative medical evidence of record 
demonstrates that, in September 2000, the residual effects of 
statin-induced myositis was diagnosed although possible 
polymyositis was also noted.

3.  Additional disability, in the form of statin-induced 
myositis, reportedly indicative of muscle pain, weakness, and 
fatigue was apparently demonstrated in August 2000.    
4.  The competent medical evidence of record preponderates 
against a finding that such statin-induced myositis was the 
proximate result of carelessness, negligence, lack of proper 
skill, error in judgment, or a similar incident of fault on 
the part of VA medical care providers; nor is it the result 
of an event that was not reasonably foreseeable.

5.  Medial collateral ligament laxity of the left knee with 
chronic pain and osteoarthritis is manifested by subjective 
complaints of significant pain and instability, with clinical 
findings of mild laxity and discomfort, palpable crepitus, 
and some limitation of motion, but without X- ray evidence of 
arthritis.

6.  The veteran's only service-connected disability is medial 
collateral ligament laxity of the left knee with chronic pain 
and osteoarthritis, evaluated as 20 percent disabling.

7.  The objective evidence of record fails to demonstrate 
that the veteran's service-connected left knee disorder is so 
severe as to preclude all forms of substantially gainful 
employment consistent with his education and occupational 
background.

8.  The Board finds that this case does not present an issue 
of medical controversy or complexity such as to warrant an 
independent medical examination (IME).


CONCLUSIONS OF LAW

1.  The criteria for establishing benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
characterized as myositis (claimed as muscle disease), and 
claimed to be the result of treatment at a VA medical 
facility starting in 1997, are not met.  38 U.S.C.A. §§ 1151, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.358 
(effective prior to and after September 2, 2004), 3.361 
(2004, 2006).

2.  The schedular criteria for a rating in excess of 20 
percent for medial collateral ligament laxity of the left 
knee with chronic pain and osteoarthritis are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 
5257 (2006).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103- 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
3.340, 4.16 (2006).

4.  The criteria for an independent medical opinion are not 
met.  38 C.F.R. § 20.901 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
20 Vet. App. (2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claims for compensation pursuant to 38 U.S.C.A. 
§ 1151, an increased rating for his left knee disability, ad 
a TDIU are being denied, no disability rating or effective 
date will be assigned and, as set forth below, there can be 
no possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claims. 

In a January 2004 letter, issued prior to the April 2004 
rating decision (regarding the veteran's claim for benefits 
pursuant to 38 U.S.C.A. § 1151), and in an August 2004 
letter, issued prior to the October 2004 rating decision 
(regarding his claims for an increased rating for his left 
knee disability and a TDIU), the RO informed the appellant of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  We 
therefore conclude that appropriate notice has been given in 
this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

The Board also notes that the appellant's representative, in 
February 2006, argued that the RO should have obtained the VA 
medical facility's medical quality assurance records.  
However, the law specifically prohibits the use of such 
records in a claim benefit determination.  See 38 U.S.C.A. § 
5705 (West 2002).  Moreover, the representative did not 
explicitly state that such records actually existed.  The 
Court has stated that the duty to assist is not a license for 
a "fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a claim.  
See Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background-1151 Claim

The VA medical records indicate that, in January 1996, the 
veteran underwent coronary artery bypass graft surgery.  
Results of laboratory tests performed from January 22 to 
January 25, 1996 revealed creatine kinase (CK) levels 477, 
498, 797, and 608 (normal was from 0 to 180 according to the 
laboratory reports).  

The record reflects that in December 1997, the veteran was 
taking the prescription drug Lovastatin, 40 mg., once a day 
in the evening, and continued to take the drug until July 28, 
1998.  Beginning July 29, 1998, and based on laboratory 
findings of "not ideal numbers" for hypercholesterolemia, 
the veteran's Lovastatin was replaced by Simvastatin, 20 mg., 
to be taken at bedtime.  The veteran verbalized an 
understanding of instructions given him.  On April 8, 1999, 
the dosage was increased to 40 mg.  On August 1, 2000, the 
dosage of Simvastatin was increased to 80 mg.   

VA treatment records reflect that on August 25, 2000, the 
veteran was seen on an urgent basis after he telephoned his 
complaint of an inability to lift his left leg well, with 
aching in both legs with or without movement.  .  Upon 
examination, the assessment was myalgias of unclear etiology.  
It was suspected that there appeared to be a temporal 
relationship between the increased dosage (to 80 mg.) of 
statin (cholesterol) medication and the veteran's symtoms.  
Simvastatin was discontinued immediately and testing revealed 
his creatinine phosphokinase (CPK) level was 481.  In a 
September 18, 2000 VA clinical entry the veteran described 
pain in his thighs which improved with the use of Tylenol.  
The pain would become so severe that he could not move his 
legs.  No more statins were to be prescribed for him.  The 
physician believed the veteran had the residual effects of 
statin-induced myositis, although possible polymyositis was 
noted.  In late September 2000, it was noted that the leg 
pain was likely secondary to rhabdomyolysis induced by 
Simvastatin.  Differential diagnoses included polymyositis 
and polymyagia rheumatica.  Naprosyn was prescribed. 

Subsequent VA medical records do not indicate that statin 
medications were prescribed.  These records show that the 
veteran's CPK levels continued to be elevated, although the 
statin medication was discontinued.  An August 2002 clinical 
record indicates that the veteran had elevated CK levels one 
or two years earlier in the setting of statin use and also 
had thigh pain.  His symptoms resolved with discontinuance of 
medication but the CK elevation continued.  The veteran was 
asymptomatic.

In November 2002, the veteran was evaluated in the VA 
Rheumatology clinic with a distant history of statin induced 
myositis and persistent CK elevation.  The assessment was an 
elevated CK level with no symtoms or laboratory findings 
suggestive of connective tissue disease.  There was no 
clinical evidence of active myositis.   

In an April 2003 private medical record from R.T.S., M.D., it 
was noted that the veteran was evaluated for an elevated CK 
muscle enzyme test.  The veteran  related a history as 
described above.  He indicated that he had CK elevations in 
the range of 800 to 1000 that persisted over the prior four 
years.  His recent CK level was over 1500.  The veteran's 
quadriceps muscle weakness was increasing and he had low back 
and abdominal pain.  Following the examination, the diagnosis 
was increased CK.  Dr. S. noted that more than four years 
passed since the veteran received Lipitor and the physician 
was "not aware that this medication can cause a prolonged CK 
elevation like this'.  Other causes, such as polymyositis, 
were to be considered.  Other clinical tests, including a 
muscle biopsy, were suggested.

A June 2003 VA Rheumatology clinic note reflects that the 
veteran was to be referred to the Neurology clinic for 
further testing and to look for evidence of inclusion body 
myositis or motor neuron disease (ALS).  In July 2003, it was 
noted that the veteran used a walker.

A July 2003 Yale-New Haven Hospital pathology report 
indicated that results of a muscle biopsy were consistent 
with inclusion body myositis.  

In November 2003, the RO received the veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  He claimed that 
VA's prescription of Lipitor (Simvastatin), specifically the 
increased dosages, from 40 to 80 mg. in August 2000, resulted 
in an adverse reaction.  He further argued that VA failed to 
timely respond to his adverse reaction that resulted in his 
currently having a disabling muscle disease.

According to a January 8, 2004 VA medical record, the veteran 
was evaluated in the primary care clinic, and told the 
physician of his history of statins use starting in 1996, 
developing weakness in 2000, and then stopping the medication 
but never recovering.  The assessment included weakness, 
elevated CK level, and possible inclusion body myositis that 
the doctor doubted was due to statins, noting that the 
veteran's elevated CK levels went back to 1995. 

In April 2003 and again in January 2004, the veteran was 
evaluated by R.T.S., M.D., a rheumatologist.  Dr. S. noted 
that the results of a quadriceps muscle biopsy performed in 
July 2003 showed neurogenic atrophy and myopathic changes.  
There was rare focal necrosis and regeneration.  This was 
considered consistent with inclusion body myositis and the 
veteran was treated with prednisone.  His CK level fell but 
he did not improve symptomatically to any significant extent.  
Dr. S. noted that the veteran suffered from multifactorial 
problems, including spinal stenosis, hypertension and 
shortness of breath.  Regarding the role that the use of 
Simvastatin played in his myopathy, the physician opined that 
the question could not be answered with certainty.  It was 
conceivable that the veteran had a preexisting condition 
(Inclusion Body Myositis) and that the statin therapy 
exacerbated the problem at least temporarily. 

In February 2004, the veteran submitted printed material 
regarding the use of statins and myositis.

Private medical records, dated from April to November 2004, 
from C. W., M.D., a neurologist, reflect the veteran's 
history as described above and also note a history of carpal 
tunnel problems.  The April 2004 record indicates that the 
veteran used a walker that his daughter said was more for 
posture and back discomfort, rather than weakness.  The 
elevated CK level was noted and further tests, including 
electromyography (EMG), were advised.  The assessment in 
November 2004 was amyotrophic lateral sclerosis (ALS), or a 
variant of that condition.   

VA hospitalized the veteran from August to September 2004 for 
surgical repair of his cervical stenosis.

A September 17, 2004 VA outpatient progress note indicated 
that the veteran's  spinal weakness that was not improved 
with cervical decompression.  The examiner noted the 
veteran's elevated CK levels, and indicated that it was 
doubtful that the origin of the veteran's current symtoms 
stemmed from the past use of statins. 

A February 11, 2005 VA Neurology clinic record describes the 
veteran's medical history as reported above.  Upon 
examination, the examiner opined that the etiology of the 
veteran's weakness was still unclear, and would include in 
the differential diagnosis inclusion body myositis, 
mitochondrial myopathy, or spinal muscular atrophy.  ALS was 
considered an unlikely diagnosis.

In a March 2005 written opinion, it was noted that a VA 
physician reviewed the veteran's medical records that 
revealed the veteran took a statin drug as early as December 
1997, the earliest mention in the records.  It was noted that 
in August 2000, the veteran's dosage was increased and, later 
that month, an elevated CK level was reported, with 
complaints of muscle weakness.  Statin therapy was 
discontinued.  The initial impression was statin-induced 
myositis.  The veteran's CK levels remained elevated and he 
was referred to the rheumatology clinic that diagnosed 
inclusion-body myositis.  It was noted that the results of a 
muscle biopsy were consistent with a diagnosis of inclusion 
body myositis.  The VA examiner opined that, based on his 
review of the literature and consultation with a 
rheumatologist, there was no known association between the 
two distinct clinical entities.  The VA physician explained 
that inclusion body myositis was an inflammatory condition 
and statin-induced myositis was due to medication reaction.  
The VA doctor said that, according to Uptodate, statin-
induced myositis should resolve within a few days to four 
weeks of discontinuation of the drug.  In the VA physician's 
opinion, the veteran had inclusion body myositis all along, 
although it was difficult or impossible to ascertain the 
contribution of statin-induced myositis while the veteran was 
on the drug (i.e., up until one or two months from 
discontinuation in August 2000).  

During his May 2005 personal hearing at the RO, and in his 
written statements in support of his claims, the veteran said 
that, prior to 2000, he had no muscle problems, myositis, or 
myopathy.  He testified that in 1996, after undergoing heart 
surgery, he started taking statin drugs, including Lipitor, 
at 20 mg. that was increased over time.  At that time, he was 
able to walk between four to six miles daily as part of his 
post surgical rehabilitation.  In 2000, the veteran had 
occasion to telephone a nurse and complained that he was 
unable to lift his legs and was immediately seen.  The 
veteran thought his muscle pain was due to walking.  It was 
determined that he had a statin-induced myositis.  His CPK 
level was tested and found to be elevated to 481, with normal 
between 80 and 150.  It continued to climb since then and was 
presently 2,800. 

The veteran's daughter, a registered nurse, said that it was 
unclear why the statin drug was initially prescribed as the 
veteran's records did not reflect high cholesterol levels.  
She noted that, despite the veteran's elevated CPK level, 
essentially nothing was done by the medication nurse.  
Eventually, the veteran said his legs hurt more and he was 
able to walk less.  His chest and abdominal muscles also hurt 
and, by 2004, he needed supports to rest against.  Presently, 
he no longer took statin drugs, but his myositis persisted.  
It was argued that there was a direct relationship between 
the veteran's increased CPK levels due to medication and the 
subsequently diagnosed myositis.  She disagreed with a VA 
physician who said that once the statin drug was stopped, 
adverse side effects ceased within a few days to a month.  
The veteran maintained that his dosage of statin drug should 
not have been increased at all once the elevated CPK level 
was detected.  He asserted that VA improperly monitored him 
while administering the statin drugs and failed to properly 
advise him regarding possible side effects for which he 
should be alert.  He also said VA did not take proper action 
to assess his muscle status, even after he reported muscle 
weakness and pain that necessitated his seeking private 
medical treatment before a muscle biopsy was requested.

A November 2005 VA medical record reflects the veteran's 
progressive weakness due to possible ALS and progressive 
pulmonary decline.  It was noted that the inclusion body 
myositis that significantly worsened over the last six 
months, was very worrisome, and seemed to be behaving like 
ALS.  

According to a January 2006 VA Neurology clinic record, the 
veteran had possible ALS versus inclusion body myositis with 
features of mitochondrial myopathy.  Upon examination, the 
clinical impression was that there was a "fundamental 
mismatch" between the muscle biopsy that showed changes 
compatible with mitochondrial myopathy, "+-IBM" (inclusion 
body myositis), and ALS.  The ALS diagnosis was supported by 
the progression of symtoms and the EMG findings.  The former 
diagnosis was supported by the muscle biopsy and only 
somewhat by the EMG findings and the clinical picture.  The 
neurologist said another possibility was spinal muscular 
atrophy.  It was noted that Dr. W. was fairly convinced of 
the diagnosis of ALS, although the other diagnoses were 
possible.  

In a January 2006 written response to the RO's inquiry, the 
VAMC physician who provided the March 2005 opinion, stated 
that inclusion body myositis and statin-induced myositis were 
two distinct clinical entities and it was less likely than 
not that any statin-induced myositis produced, contributed 
to, or resulted in the development of the veteran's inclusion 
body myositis.

Analysis

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The Board reiterates that VA received this claim in January 
2004.  As noted above, the amended version of 38 U.S.C.A. 
§ 1151 has added the requirement that there must be evidence 
showing that the additional disability for which benefits are 
sought was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§  1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows.

The current version of 38 C.F.R. § 3.361 (2006) provides, in 
pertinent part, as follows:

(a) Claims subject to this section.

(1) General. Except as provided in paragraph (2), this 
section applies to claims received by VA on or after October 
1, 1997. This includes original claims and claims to reopen 
or otherwise readjudicate a previous claim for benefits under 
38 U.S.C. 1151 or its predecessors.  The effective date of 
benefits is subject to the provisions of §3.400(i).  For 
claims received by VA before October 1, 1997, see §3.358.

(2) [Relates to compensated work therapy, not pertinent 
here.]

(b) Determining whether a veteran has an additional 
disability. To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped. VA considers each involved body part or system 
separately.

(c) Establishing the cause of additional disability or death.  
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of 
this section.

(1) Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.

(2) Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.

(3) Veteran's failure to follow medical instructions.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of additional disability 
or death.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.

(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or
(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of §17.32 of this chapter.  
Minor deviations from the requirements of §17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in §17.32(b) of this 
chapter, as in emergency situations.

(2) Events not reasonably foreseeable.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of §17.32 of 
this chapter.

As noted, in this case the appellant's claim for benefits 
under 38 U.S.C.A. § 1151 was filed after the effective date 
of the congressional amendment to the statute. Therefore, the 
1997 statutory amendment, and the implementing regulatory 
revisions, apply herein.

Thus, for purposes of this case, a claimed disability is a 
qualifying additional disability if such disability was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and (2) the proximate cause of 
the disability was due to either (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2006); 38 C.F.R. § 3.361 (2006).

As pertains to the instant claim, the amendments added in 38 
C.F.R. § 3.361 establish the criteria for a claim based on 
the provisions of 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997.  The newly added 38 C.F.R. § 3.361 
specifies: (1) the criteria for determining whether a veteran 
has an additional disability; (2) the criteria for 
establishing the cause of additional disability; (3) the 
criteria for establishing the proximate cause of additional 
disability; (4) the definition of "Department Employee" and 
"Department facility"; and (5) the activities that are not 
considered hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or in a 
Department facility.  With respect to numbers (4) and (5), 
outlined above, there has not at any point been a dispute as 
to whether the medical treatment at issue was furnished by VA 
employees at a VA facility.  With respect to numbers (1) and 
(2), outlined above, the substance of the cited criteria was 
communicated to the veteran via the statement of the case 
issued in March 2005.

With respect to number (3), outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent (as defined in VA 
regulations).

As will be discussed in further detail below, the criteria 
concerning the need to show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical or 
surgical treatment merely implemented the language of 38 
U.S.C.A. § 1151, the operative statutory provision in effect 
since October 1997.  In short, the provisions of the newly 
added 38 C.F.R. § 3.361 are either not relevant to the 
instant claim, or were already considered by the RO in 
applying 38 U.S.C.A. § 1151 to the claim.  For the above 
reasons, the Board finds that the veteran is not prejudiced 
by the application of 38 C.F.R. § 3.361 without first 
remanding the case to the RO.

As set forth above, in 1996, the veteran underwent heart 
sugary at the VAMC, at which time laboratory test results 
showed elevated CK levels.  Diet and exercise were tried to 
treat the veteran's hypercholesterolemia, after which statin 
drugs were prescribed and the dosage increased over time.  In 
August 2000, he experienced difficulty lifting his legs and 
it was subsequently found that he had the residual effects of 
statin-induced myositis, although possible polymyositis was 
noted.  He had an elevated CPK level.  His ability to walk 
deteriorated and his chest and abdominal muscles were also 
painful.  He stopped taking statin drugs in August 2000, but 
remained symptomatic.

Subsequently, in July 2003, the veteran was diagnosed with 
inclusion body myositis and, in May 2004, ALS was reported.  
Consistent with the analogy to a service-connection claim, 
since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to establish 
that additional disability occurred following VA treatment, 
but "must still submit sufficient evidence of a causal nexus 
between that event and his or her current disability, i.e. 
that additional disability was due to VA medical care to be 
ultimately successful on the merits of the claim."  See Wade 
v. West, 11 Vet. App. 302, 305 (1998); see also Jimison v. 
West, 13 Vet. App. 75, 77-78 (1999) (claim for benefits under 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment).  To establish causation, 
the competent evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination, and that 
the veteran now has an additional disability, does not 
establish a causal relationship between the two.  See 69 Fed. 
Reg. 46,433-35, codified at 38 C.F.R. § 3.361(c)(1) (2006).

As regards causation, the Board recognizes that the veteran 
believes that treatment provided by VA starting in 1997, 
resulted in his current muscle disease, variously diagnosed 
as inclusion body myositis, ALS, and mitochondrial myopathy.  
While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
diagnosis of the disability produced by the symptoms or the 
underlying cause of the symptoms.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  In 
other words, without our doubting for a moment the sincerity 
of the veteran's accounts of his medical problems, we must be 
mindful that only medical professionals may make valid 
medical assessments of his condition, his current disability, 
and the etiology thereof.

The record contains speculative medical opinions with respect 
to the causation issue.  A VA physician in, September 2000, 
opined that the veteran had the residual effects of statin-
induced myositis, although possible polymyositis was noted.  
In January 2004, Dr. S., who did not review the veteran's 
medical records, provided an opinion as to the effect of the 
role played by the veteran's previous simvastatin in his 
myopathy, stating it could not be answered with certainty.  
Dr. S. said it was conceivable that the veteran had a pre-
existing condition (inclusion body myositis) and that the 
statin therapy he received exacerbated the problem, albeit 
temporarily.  

But, in March 2005 (with a January 2006 addendum), a VAMC 
physician reviewed the veteran's medical records and noted 
that the veteran records reflect the veteran taking a statin 
drug as early as December 1997 and, in August 2000, his 
dosage was increased.  Later that month an elevated CK level 
was reported with complaints of muscle weakness.  The statins 
therapy was discontinued and the initial impression was 
statin-induced myositis.  The matter of causation was not 
squarely addressed by the VA reviewer.  There is, in effect, 
no further medical evidence or opinion of record on the 
matter.  Accordingly, giving the benefit of the doubt to the 
veteran, the Board will concede the possibility that 
treatment provided by VA starting in 1997 resulted in 
additional disability that was related to that VA treatment.  
Definitive resolution of that matter is not critical to the 
disposition of this case, as will be further discussed 
herein.

The veteran's primary argument is apparently based upon his 
allegation that VA did not treat him in accordance with the 
prevailing standard of care, and therefore was at 
fault/negligent in the treatment of his hypercholesterolemia 
that ultimately led to his claimed muscle disease (now 
variously diagnosed as inclusion body myositis and ALS) that 
the veteran claims was due to the statin drugs prescribed by 
the VAMC.  In effect, the question is whether the statin 
drugs prescribed starting in 1997 and increased in dosage, 
and his subsequent medical treatment, was the appropriate 
standard of care.  

The opinion provided by the VAMC physician in March 2005 
(with the January 2006 addendum), was based upon full review 
of the veteran's medical history and findings.  Based upon a 
review of the aforementioned information, the reviewer noted 
that the veteran's CK levels remained elevated after 
discontinuance of the statin drug, that inclusion-body 
myositis was ultimately diagnosed, and results of a muscle 
biopsy were consistent with that diagnosis.  The physician 
noted that he reviewed the medical literature and consulted 
with a rheumatologist, and said there was no known 
association between the two clinical entities.  The VA 
physician explained that inclusion body myositis was an 
inflammatory condition and statin-induced myositis was due to 
medication reaction.  This VA medical specialist said that 
according to Uptodate, statin-induced myositis should resolve 
within a few days to four weeks of discontinuation of the 
drug.  In the VA physician's opinion, the veteran had 
inclusion body myositis all along, although it was difficult 
to ascertain the contribution of the statin-induced myositis 
while the veteran was on the drug (i.e., up until one or two 
months from the August 2000 discontinuation).  In January 
2006, the VA reviewer reiterated that inclusion body myositis 
and statin-induced myositis were two distinct clinical 
entitles and that it was less likely than not that any 
statin-induced myositis produced, contributed to, or resulted 
in the development of the veteran's inclusion body myositis.
 
This VAMC physician's opinion is entirely consistent with the 
opinions expressed by Dr. S., in April 2003, and by the 
veteran's treating VA clinic physician, in the January 8, 
2004 and September 17, 2004 records.  Dr. S. said he was 
unaware that the veteran's prescribed statin medication could 
cause a prolonged and elevated CK level, such as the veteran 
had.  The VA clinic doctor said that he doubted that the 
veteran's possible inclusion body myositis was due to 
statins.  In fact, in the January 2004 record, the VA 
physician noted that the veteran's elevated CK levels went 
back to 1995, long before he took statin medication 
prescribed by VA.

Although the January 2004 statement from Dr. S. essentially 
speculated that the 1997-2000 prescriptions for statin drugs 
may have caused unforeseen results, the physician said the 
question of the role played by the veteran's simvastatin use 
in his current myopathy could not be answered with certainty.  

Concerning the opinion set forth by the veteran's daughter 
who is a nurse, the Board acknowledges her medical background 
and respects her opinion.  However, weighing her opinion 
against those of physicians who specialize in the fields of 
rheumatology and neurology, we place greater weight on the 
opinion of the physicians who have considerable expertise in 
their specialties and are more familiar with the etiology of 
the disease process.

The Board finds the March 2005 VA medical opinion (with the 
January 2006 Addendum) to have the evidentiary weight upon 
which it may rely.  The VA physician reviewed the claims 
folder and the veteran's pertinent medical history, and 
provided reasons and bases for his conclusion.  In assessing 
such evidence, whether a physician provides a basis for a 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion. See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his [or her] opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in the case of that provided by the 
January 2004 private statement from Dr. S. it is unsupported 
by a full discussion of clinical evidence as a predicate for 
the opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

Accordingly, the most probative evidence before the Board 
militates against a finding that the treatment provided by VA 
starting in 1997 with prescription for statin drugs following 
the veteran's heart surgery indicative of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA.  While the 
veteran and his daughter who is a nurse, argued that VA 
improperly monitored him while administering statin drugs, 
the VA medical records clearly reflect that he was regularly 
seen in the outpatient clinic, from 1997 to 2000, for 
medication and diet monitoring after his cardiac surgery.  He 
also maintains that VA failed to timely response to his 
adverse reaction to the statin medication, but the objective 
medical evidence again clearly shows that, as soon as the 
veteran demonstrated an adverse reaction to the increased 
statin dose, weeks after it was prescribed in August 2000, VA 
physicians immediately discontinued its use.  He also argued 
that VA did not take proper action to assess his muscle 
status that forced him to seek private medical treatment, but 
the records dated after September 2000 do reflect the 
continued monitoring of the veteran's elevated CK levels (in 
August 2002 he was noted to be asymptomatic), and his 
ultimate Rheumatology clinic evaluation. 

Following a review of the totality of the evidence, the Board 
concludes that the claimed additional disability, while 
possibly caused by medical treatment furnished by VA starting 
in 1997, was not the result of carelessness, negligence, a 
lack of proper skill, error in judgment, or any similar 
instance of fault on VA's part in administering that 
treatment.  Furthermore, there is no probative evidence 
indicative of an unforeseen event coincident with that 
treatment.

In reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit- 
of-the-doubt doctrine.  We are sympathetic with the veteran's 
claimed ailments, and understand his concerns, but the 
competent medical evidence of record does not place his claim 
in relative equipoise.  As the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Accordingly, the Board finds that compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for prescription of statin 
drugs starting in 1997 is not warranted.  The evidence is not 
in equipoise as to warrant the application of the benefit of 
the doubt rule.  38 C.F.R. § 3.102.


Increased Rating For Left Knee

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2006).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2006). 

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2006).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2006).  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Factual Background

The record reflects that, in a February 1958 rating decision, 
the RO granted service connection for internal derangement of 
the left knee that was awarded a 10 percent disability 
evaluation.  In a February 1963 rating decision, the RO 
assigned a noncompensable evaluation to the veteran's 
service-connected left knee disability.  

In an April 2004 rating decision, the RO awarded a 20 percent 
evaluation for the veteran's service-connected left knee 
disability.  He did not appeal that determination.

In June 2004, the RO received the veteran's current claim for 
an increased rating for his service-connected left knee 
disability and his formal claim for a TDIU.  At that time he 
submitted a May 2004 letter from Dr. C.W., to the effect that 
the veteran was recently diagnosed with ALS that was an 
incurable progressive neurodegenerative disease leading to 
significant disability due to marked arm and leg weakness.  
It was noted that the condition often led to paralysis, 
speech and swallowing difficulty, and respiratory 
dysfunction.  Dr. W. said that the veteran already had 
weakness and walking difficulty that exacerbated previous 
service-connected disability and was unable to continue 
working.

In October 2004, the veteran, who was 70 years old, underwent 
VA orthopedic examination.  According to the examination 
report, the examiner reviewed the veteran's VA medical 
records.  It was noted that the veteran complained of chronic 
weakness that started four years earlier and progressed.  He 
walked with a walker, used a wheelchair, and was unable to 
walk any distance.  The veteran complained of chronic left 
knee pain with instability and weakness.  He had difficulty 
walking as he felt the knee would give.  The veteran also had 
peripheral vascular disease for which he wore Jobst 
stockings.  The examiner noted the veteran used a walker due 
to chronic low back pain and lumbar stenosis.  The veteran's 
activities were limited due to the instability and pain of 
the knee.  The veteran's varied potential diagnoses regarding 
his lower extremity weakness were noted.  The veteran 
indicated that after discharge, the knee injury made it 
difficult for him to return to the physical demands of his 
construction job.  He returned to school and became an 
electronic technician.  

Objectively, examination of the left knee revealed mild 
effusion and tenderness at the medial joint line without 
warmth erythema.  There was palpable crepitus in both knees.  
Range of motion of the left knee was from 0 to 115 degrees 
flexion with mild discomfort noted at the end point.  Motion 
was not reduced on repetitive testing.  Mild medial 
collateral ligament laxity was noted.  There was no atrophy 
of the left thigh as compared to the right thigh.  
Neurological examination revealed light touch was intact and 
vibratory sense was present but diminished in the lower 
extremities.  Gait showed bilateral foot slapping when 
walking, left more than right.  The veteran was able to walk 
unsupported the entire length of the hallway but tired.  The 
clinical assessment was left knee medial collateral ligament 
laxity and chronic knee pain that affected the veteran's 
ability to be employed in his former occupation in heavy 
construction where he stood and walked for eight to ten hours 
daily.  Progressive lower extremity weakness was also noted 
over the last four years, most likely consistent with 
inclusion body myositis.  The VA examiner noted that, while 
findings of the July 2004 EMG study were consistent with ALS, 
on current examination the veteran had no upper motor neuron 
findings to support that diagnosis that also argued against 
spinal stenosis as the cause of his symptoms.  The VA 
examiner said that the inclusion body myositis contributed to 
the veteran's lower extremity weakness and inability to be 
gainfully employed.  X-rays of the left knee were reported to 
show fullness in the bursa secondary to small effusion.

As to his service-connected left knee disability, the veteran 
said his left knee was much weaker and went out from under 
him.  He was afraid to let go of his walker because he 
distrusted his knee.  Due to his knee instability and the 
muscle problems due to myositis, he developed foot drop.  

The veteran's service-connected left knee disability is 
evaluated as 20 percent disabling under DC 5257. 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)
526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)


 

38 C.F.R. § 4.71, Plate II (2006)

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under DC 5257 and a veteran also has 
limitation of knee motion that at least meets the criteria 
for a zero percent evaluation under DC 5260 or DC 5261, 
separate evaluations might be assigned for arthritis with 
limitation of motion and for instability.  However, the VA 
General Counsel further stated that, if a veteran does not 
meet the criteria for a zero percent rating under either DC 
5260 or DC 5261, there is no additional disability for which 
a separate rating for arthritis may be assigned.  VAOPGCPREC 
23-97 (July 1, 1997).  In a subsequent opinion, it was held 
that a separate rating for arthritis could also be based upon 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9- 98. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5257, 
5260, 5261 (2005).  See also VAOPGCPREC 9-2004 (indicating 
that the veteran may receive separate ratings under DC 5260 
(leg, limitation of flexion) and DC 5261 (leg, limitation of 
extension) for disability of the same joint).

Analysis

Upon review of the probative and competent medical evidence 
of record, the Board is of the opinion that a rating in 
excess of 20 percent for the veteran's service-connected left 
knee disability is not warranted.  The October 2004 VA 
examination report described the veteran's report of chronic 
left knee pain with instability and weakness.  The examiner 
said the veteran used a walker due to chronic low back pain 
and lumbar stenosis, and noted that the veteran was able to 
walk unsupported the entire length of the hallway.  Range of 
motion of the left knee was from 0 to 115 degrees.  There was 
mild discomfort noted at the end point, but motion was not 
reduced on repetitive testing.  There was only mild medial 
collateral ligament laxity noted, with no left thigh atrophy.  
Gait showed bilateral foot slapping when walking, left more 
than right.  A higher rating is not warranted in the absence 
of objective evidence of severe instability or recurrent 
subluxation of the left knee.  Such a level of instability 
attributed to the veteran's service-connected medial 
collateral ligament laxity is not shown by the objective 
medical evidence of record.

Furthermore, in this case, the medical evidence of record 
does not show that the veteran's left knee motion has been 
limited to the extent necessary to meet the criteria for even 
a compensable rating under Diagnostic Codes 5260 or 5261.  
For example, at the VA medical examination in October 2004, 
range of motion was from 0 to 115 degrees.  The veteran 
testified that his left knee was much weaker and gave out 
from under him.  He was afraid to let go of his walker 
because he distrusted his knee.  He said that due to his knee 
instability and muscle problems due to myositis, he developed 
foot droop.  These findings, including the veteran's 
estimates, do not warrant a compensable rating under the 
criteria based on limitation of extension or flexion.  38 
C.F.R. § 4.71, Plate II, DCs 5260, 5261.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Additionally, the record does not contain X-ray evidence of 
arthritis and painful knee motion.  Thus, a separate 10 
percent rating is not appropriate.  Hicks v. Brown, 8 Vet. 
App. 417 (1995); see also 38 C.F.R. § 4.59.

In light of the veteran's complaints of severe disability, 
the Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In that regard, it is noted that the 
record contains subjective complaints of severe left knee 
pain and instability that the veteran indicates limits his 
ability to walk.  He also takes uses a walker that he 
indicates is for knee instability.  His gait has been 
described as bilateral foot slapping, left more than right.

After carefully reviewing the pertinent evidence of record, 
however, the Board finds that the criteria for a rating in 
excess of 20 percent have not been met under 38 C.F.R. §§ 
4.40 and 4.45.  The veteran's current 20 percent rating is 
based on his symptoms of knee pain, instability, limitation 
of motion, and functional loss.  38 C.F.R. § 4.71, DC 5257.  
The Board finds that there is insufficient objective evidence 
that additional factors would cause further instability to 
such an extent that the criteria for a rating higher than 20 
percent would be justified.

The preponderance of the objective medical evidence of record 
is against the veteran's claim for a rating in excess 20 
percent for his service-connected left knee disability.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  In this respect, there was been no 
objective evidence submitted to show that the service-
connected left knee disability, alone, has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization, beyond that contemplated by the schedular 
rating criteria.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

In June 2004, the RO received the veteran's formal 
application for a TDIU.  He reported that he was unable to 
work due to his left knee disability that affected him full-
time in May 2004.  He said he last worked in April 2001, when 
he became too disabled to work.  The veteran reported 
completing two years of college education, and had work 
experience in sales and engineering.  He also reported 
earning a degree as an electronic technician and an associate 
degree in electrical engineering.

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2006).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts- 
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a). See Faust v. West, 13 Vet. 
App. 342 (2000).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (1991).  
In determining whether a veteran is entitled to individual 
unemployability, neither his non-service-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not favorably consider the effects 
of the veteran's non-service-connected disabilities with 
respect to their degree of interference with the veteran's 
employability.

Indeed, the Court stated that in order for a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, supra.  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

In this case, service connection has been established for 
medial collateral ligament laxity of the left knee, now 
evaluated as 20 percent disabling.  Thus, the veteran does 
not currently meet the percentage criteria for a TDIU set out 
in 38 C.F.R. § 4.16(a).  Therefore a total rating may be 
assigned only if the record establishes an exceptional case 
in which his service-connected disability nonetheless renders 
him unemployable.   See 38 C.F.R. §§ 3.321, 4.16(b).

However, the fact that a claimant is unemployed, retired, or 
not looking for work does not mean he is entitled to a TDIU.  
The issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A review of the veteran's VA medical records reflects the 
service-connected knee disability, as well as other, non-
service-connected disorders, including coronary artery 
disease, peripheral vascular disease, cervical and lumbar 
stenoisis, as noted in 2003 and 2004, diabetes mellitus, and 
differential diagnoses of inclusion body myositis and ALS.

It is significant that the October 2004 VA orthopedic 
examination presented findings consistent with the currently 
assigned 20 percent rating for left knee instability and 
those findings do not warrant a higher rating. 

The VA examiner who performed the October 2004 orthopedic 
examination opined that the veteran's inclusion body myositis 
contributed to the veteran's lower extremity weakness and 
inability to be gainfully employed.

Despite the veteran's contentions, none of the VA or private 
medical records ascribes an inability to work due to his 
service-connected left knee disability.

In sum, the medical evidence regarding the left knee 
disability, while not insignificant, does not appear to 
preclude substantially gainful employment.  

The preponderance of the evidence is against the veteran's 
claim for a TDIU, and it follows that his claim for this 
benefit must be denied. 38 U.S.C.A. § 5107(b).

The preponderance of the evidence is against the claim for a 
TDIU and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b).

Independent Medical Examination

The veteran's service representative, in February 2006, also 
asserted that an independent medical opinion is warranted, 
evidently for the issue regarding compensation pursuant to 
38 U.S.C.A. § 1151.  The Board points out that independent 
medical opinions are warranted only in appeals involving 
medical complexity or medical controversy.  See 38 U.S.C.A. § 
7109(a).  The necessity of obtaining such an opinion is left 
to the discretion of the Board.  Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  Moreover, the controlling regulation 
specifically prohibits consideration of this part of an 
appeal as a separately appealable issue.  "A determination 
that an independent medical opinion is not warranted may be 
contested only as part of an appeal on the merits of the 
decision rendered on the primary issue by the agency of 
original jurisdiction."  38 C.F.R. § 3.328 (2006).  The Board 
finds that this case does not present an issue of medical 
controversy or complexity; thus, an independent medical 
opinion is not in order.  38 C.F.R. § 20.901.




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
myositis (claimed as muscle disease), and claimed to have 
resulted from treatment at a Department of Veterans Affairs 
Medical Center in Hartford, Connecticut, is denied

A rating in excess of 20 percent for medial collateral 
ligament laxity of the left knee with chronic pain and 
osteoarthritis is denied.

A total rating based upon individual unemployability due to 
service-connected disability is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


